GUIDRY, Judge.
Plaintiff has appealed from an adverse judgment in a damage suit which arose from an accident that occurred on August 25, 1984. The defendant, plaintiff’s son-in-law, came to pick up his two young children at her residence and parked in the driveway. The plaintiff contends that as the defendant, her son-in-law, backed out, the left front end of the car turned toward her, knocking her to the ground, fracturing her left wrist. The defendant, on the other hand, denies that his vehicle touched the plaintiff at all. His version of the accident is that, before he started backing, he told plaintiff, who was intoxicated and was berating him because of his complaint about her giving candy to the baby, to move away from the left side of his car. When the defendant did so, she fell down a slight incline from the drive to the yard and was injured. The plaintiff’s testimony that she was struck by the vehicle was supported to some extent by her husband. On the other hand, the defendant’s testimony that plaintiff was not hit by the car was corroborated by his eight-year-old stepchild. The trial judge accepted the defendant’s version of the accident as being correct and dismissed plaintiff’s suit.
It is fundamental that a plaintiff bears the burden of proving his or her case by a preponderance of the evidence. The resolution of the only issue in this case is obviously a factual matter involving the credibility of the witnesses for both sides. In Dugas v. Mouton, 460 So.2d 739 (La.App.3rd Cir.1984), we said:
“It is well settled that the trial court’s factual conclusions, particularly where the credibility of a witness is involved, are entitled to great weight and will not be disturbed on appeal unless clearly wrong.”
From our review of the testimony and evidence, we certainly cannot say that the trial judge was clearly wrong in his determination that plaintiff did not prove she was injured as a result of the defendant’s negligence.
For the foregoing reasons, the judgment of the district court is affirmed at appellant’s cost.
AFFIRMED.